Case 9:16-cv-81871-KAM Document 627-2 Entered on FLSD Docket 04/27/2020 Page 1 of 4

From: effie.liu

To: Adam Rabin

Subject: Re:Li v. Walsh et al. -- 20 Non-Represented Plaintiffs" Failure to Comply with Court Order
Date: Wednesday, April 8, 2020 4:24:25 PM

Attachments: AGACB 112 @S55DD6C64. FES28E5E

 

Dear Adam T. Rabin,

hope everything going well.

| am the represent of 20 plaintiffs. Before the past 3 years all of us use the same Attorney
called Gunster and David George. We heard that in the very eariler time year 2017 we have
got a settlement with Defendant Gerry Matthews for the REFUND fee to ALL OF US. Then
$50,000 has been paid to the gunster's escrow acount for the common attorney fee.

So | really think if there any mistake happened why still need us to arrange the response
documents .

Looking forward to your kindly reply.

sincerely
Baoping Liu

XUSESE [| RR

BS t/RAlAW eas
ER IBINR

CBR EPHAMHARTUOREMWe—, EDS CN Rl SRRAO RI
RIEHADBES, SPUMAFSWBRSK HRSA ARATFaMBAR SERS
BRAGK BRED HBEREUSIIS BRESFWSER BAMSSARTRALSA 2S
255] EIASMRR TSUBA ARE SUNY, REP ISINRR BN) RASA te
SHAS BRMOIAR, MASRENAIWY, BRERESCR AMR BIBEF, MEA
Bell Md PSRs, MMPS SSOURARTR SRR, SOITRATEEBE—
NSH ERRSIS BORA: SRR AMOI, SOMES, Siete —ib
TtERIRS RSIS: ORS, BihA;, SiussS, Swe RRS: ASS
BB AGhBRERIBINLADS, MPR SW Ral

aaron Original

 

From: "Adam Rabin"<arabin@mecaberabin.com>;

Date: Thu, Apr 2, 2020 03:54 AM

To: “cffic.liu@huamciim.com'<effie.liu@huamciim.com>:

Ce: "Robert C. Glass"<rglass@mecaberabin.com>: "Janet Furness"<janet@meccaberabin.com>;
Subject: Liv. Walsh et al. -- 20 Non-Represented Plaintiffs’ Failure to Comply with Court Order

Exhibit 2
Case 9:16-cv-81871-KAM Document 627-2 Entered on FLSD Docket 04/27/2020 Page 2 of 4

Ms. Liu,

We are again providing you with a copy of the Court’s February 19, 2020, order that required
the 20 non-represented Plaintiffs to respond “fully and completely” to Defendant Gerry
Matthews’s (1) Second Set of Interrogatories; (2) Second Request for Production; and (3) First
Set of Requests for Admissions by March 20, 2020. All of these discovery requests are also
attached to this e-mail.

Please note that each of the 20 non-represented Plaintiffs must separately respond to each
interrogatory in the Second Set of Interrogatories, each request in the Second Request for
Production, and each request in the First Request for Admissions.

Rules 33, 34 and 36 of the Federal Rules of Civil Procedure, respectively, govern these
discovery requests. For your convenience, | have attached a copy of the Federal Rules of Civil
Procedure (Rules 33, 34, and 36 are located at pages 55-60).

As to the responses to the Second Set of Interrogatories, please note that Rule 34(b)(3)
provides: “Each interrogatory must, to the extent it is not objected to, be answered separately
and fully in writing under oath.” This means that each of the 20 non-represented plaintiffs
must separately respond to the Second Set of Interrogatories and separately swear to the
truth of the responses under oath.

Notwithstanding the March 20 court-ordered deadline, if the 20 non-represented plaintiffs
ultimately answer the Second Set of Interrogatories, please note that Gerry Matthews did not
participate in any EBS securities offering, did not know of such offering, and never
communicated with a single plaintiff. In fact, he was not even aware that his name was listed
on certain Palm House documents until October 2014, a few years after the plaintiffs had
already invested in the Palm House project. In this regard, Federal Rule of Civil Procedure
11 provides that “[b]y presenting to the court a pleading, written motion, or other paper—
whether by signing, filing, submitting, or later advocating it—an ... unrepresented party
certifies that to the best of the person's knowledge, information, and belief, formed after
an inquiry reasonable under the circumstances: ... (3) the [plaintiffs’] factual contentions
have evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery ....” (Emphasis added).
Falling short of this standard, however, could expose the 20 non-represented plaintiffs to
monetary and/or non-monetary sanctions.

Finally, | am attaching the Court’s Order on Pending Discovery Disputes Following March 20,
2020 Hearing, which our firm already e-mailed to you previously on March 27, 2020, per the
Court’s direction in the order. The Court’s order provides in relevant part as follows:

All Plaintiffs, whether represented by counsel or proceeding pro se, shall produce all
documents responsive to Defendants’ discovery requests within their possession,
custody or control on or before May 4, 2020. Each and every one of the Plaintiffs shall
Case 9:16-cv-81871-KAM Document 627-2 Entered on FLSD Docket 04/27/2020 Page 3 of 4

individually make a good faith, earnest search in an effort to locate responsive
documents ... Failure of any Plaintiff to comply with his or her discovery obligations
and the Court’s Orders may result in sanctions including but not limited to dismissal
of the offending Plaintiff’s case. The discovery process must proceed expeditiously
and promptly .. . Pro Se Plaintiffs are also ORDERED to comply with this Order and
with all of their discovery obligations as set by the applicable rules and this Court’s
Orders. The Court advises ALL Plaintiffs that they have an affirmative duty to produce
and fully respond to discovery in this case. Plaintiffs have affirmatively chosen to file
their lawsuit in this jurisdiction and shall comply in a timely manner with all rules and
Orders of this Court. The Court does not want to hear excuses from Plaintiffs and
instead requires prompt and full discovery production.

{Emphasis added).

In sum, the Court has required that each of the 20 non-represented plaintiffs comply with its
February 19, 2020 order no later than March 20, 2020, each plaintiff must respond to
Defendant Gerry Matthews’s above-referenced discovery requests. Notwithstanding, the
non-represented Plaintiffs have failed to comply with the Court’s February 19 order that
required the 20 non-represented plaintiffs to serve “full and complete” responses to the
above-referenced discovery requests. Further, the Court’s March 27, 2020 order provided
that further failures by the pro se plaintiffs to comply with their discovery obligations and the
Court’s orders “may result in sanctions including but not limited to dismissal of the offending
Plaintiff's case.”

On Friday, March 27, you e-mailed attorney Robert Glass as follows: “Now we are just arrange
the document and hopefully can submit on Monday.” Given that Monday, March 31 has
passed, please advise as to when we can expect to receive the 20 non-represented plaintiffs’
“full and complete” responses to Gerry Matthews’s discovery requests in a form that complies
with the Court’s various orders and Federal Rule of Civil Procedure 11. Thank you.

McCABE RABIN, PA.

ATTORNEYS AT LAW

Adam T. Rabin

Board Certified in Business Litigation
Centurion Tower

1601 Forum Place, Suite 201

West Palm Beach, Florida 33401

Phone: 561-659-7878
www McCabeRabin.com
Case 9:16-cv-81871-KAM Document 627-2 Entered on FLSD Docket 04/27/2020 Page 4 of 4

* Business, Securities & Whistleblower Litigation

CONFIDENTIAL COMMUNICATION

This electronic mail message and any attachments are intended only for the use of the
addressee named above and may contain information that is privileged, confidential and
exempt from disclosure under applicable law. If you are not an intended recipient, or the
employee or agent responsible for delivering this e-mail to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you received this e-mail message in error, please immediately notify the
sender by replying to this message or by telephone. Thank you.
